
	
		I
		111th CONGRESS
		1st Session
		H. R. 493
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to promulgate
		  regulations concerning the storage and disposal of matter referred to as
		  other wastes in the Surface Mining Control and Reclamation Act
		  of 1977, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coal Ash Reclamation, Environment, and
			 Safety Act of 2009.
		2.Requirements for
			 surface storage and disposal of covered wastes in impoundments
			(a)RegulationsThe
			 Secretary of the Interior shall, within 180 days after the date of enactment of
			 this Act, promulgate regulations that establish design, engineering, and
			 performance standards that provide for safe storage and disposal of covered
			 wastes in impoundments.
			(b)Impoundment
			 requirementsThe regulations under subsection (a) shall require
			 that an impoundment for the storage or disposal of covered wastes shall be
			 designed, constructed, and maintained in accordance with requirements that are
			 substantially similar to the requirements that apply to impoundments under
			 paragraphs (8), (11), and (13) of section 515(b) and section 515(f) of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1265(b),
			 1265(f)).
			(c)ProhibitionNo
			 person shall construct or operate any impoundment for the storage or disposal
			 of covered wastes on any land in any State except in accordance with
			 regulations promulgated under subsection (a).
			(d)Inspections,
			 penalties, and enforcementFor purposes of sections 517, 518, and
			 521 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1267,
			 1268, 1271)—
				(1)this section and
			 permitting, design, performance, and other requirements and prohibitions
			 established by the regulations and orders under this section shall be treated
			 as requirements and prohibitions under that Act; and
				(2)an impoundment for
			 the deposit and maintenance of covered wastes in violation of this section, the
			 regulations this section, or any order under subsection (e) shall be treated as
			 a surface coal mining operation.
				(e)Pre-existing
			 impoundments
				(1)Limitation on
			 applicationExcept as provided in an order under this subsection,
			 the regulations under subsection (a) and subsections (c) and (d) shall not
			 apply to an impoundment for the deposit and maintenance of covered wastes that
			 is in existence on such date of enactment.
				(2)InventoryThe Secretary shall, within 12 months after
			 the date of enactment of this Act, complete an inventory of all impoundments
			 for the deposit and maintenance of covered wastes in existence on such date of
			 enactment. The inventory shall include—
					(A)an assessment of
			 the design, stability, and engineering of embankments and basin
			 characterization and design of each such impoundment;
					(B)an assessment of
			 risks to surface and groundwater posed by each such impoundment; and
					(C)a determination on
			 the degree of risk each such impoundment poses to human and environmental
			 health.
					(3)OrdersBased
			 on the assessments and determination of degree of risk under paragraph (2), the
			 Secretary may issue any order necessary to ensure that any such impoundment
			 complies with requirements established by the regulations under this
			 section.
				(4)Report to
			 CongressNot later than one year after the date of completion of
			 the inventory under paragraph (2), the Secretary shall report to Congress on
			 the findings and determinations of the inventory.
				(f)State
			 programsThe Secretary shall implement the requirements of this
			 Act pursuant to the regulations promulgated pursuant to subsection (a), except
			 that any State with an approved State program under section 503 of the Surface
			 Mining Control and Reclamation Act of 1977 (30 U.S.C. 1253) may submit to the
			 Secretary a revision to such State program to incorporate the regulations under
			 subsection (a) subject to the terms and conditions of section 503 of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1253).
			(g)Relationship to
			 other law
				(1)Federal
			 lawNothing in this section shall affect any authority under any
			 other Act of Congress to prohibit the construction or operation of any
			 impoundment for the storage or disposal of covered wastes.
				(2)State
			 lawAny reclamation, land use, environmental, or public health
			 protection standard or requirement in State statute or regulation with respect
			 to the regulation of impoundments or of the storage or disposal of covered
			 wastes that meets or exceeds the requirements and prohibitions of this section
			 and the regulations issued under this section shall not be construed to be
			 inconsistent with this section or any regulation under this section.
				(h)In
			 generalIn this section:
				(1)covered
			 wastesThe term covered wastes—
					(A)means material
			 referred to as other wastes in section 515(b)(11) of the Surface
			 Mining Control and Reclamation Act of 1977 (30 U.S.C. 1265(b)(11)); and
					(B)includes coal ash,
			 slag, and flue gas desulfurization materials stored or disposed of in liquid,
			 semi-liquid, or solid form.
					(2)ImpoundmentThe
			 term impoundment means any dam or embankment used to retain
			 covered wastes.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				
